DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The Amendment filed March 31, 2021 in response to the Office Action of December 15, 2020, is acknowledged and has been entered. Claims 89, 90, 94-96 are pending and being examined. Claim 96 is amended. 

Priority
2.	Priority is reiterated for this application. This application claims priority to 60/401837 (filed August 6, 2002) and 60/441727 (filed January 21, 2003).  Provisional Application 60/401837 does not provide support for, or disclosure of any tissue kallikrein. Provisional Application 60/441727 mentions kallikreins. Provisional Application 60/460342, filed April 4, 2003, does disclose markers kallikrein 6 and 10 and capture reagents for a diagnostic assay. It appears the priority date for the instant claims comprising kallikreins is January 21, 2003.

Maintained Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claims 89, 90, and 94-96 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2004/0096915, Diamandis, claiming priority to October 27, 2000; in view of Gadomska et al (International Journal of Gynecology & Obstetrics, 1997, 57:287-293); Wilding et al (Cancer Letters, 1994, 77:145-153); US Patent Application Publication 2006/0073525. Yousef et al, claiming priority to Aug. 2002; US Patent Application Publication 2003/0017515, Ye et al, claiming priority to June 2001; Cancernetwork.com, June 1, 2002, pages 1-2; Mok et al (JNCI, 2001, 93:1458-1464); US Patent Application Publication 2002/0090625, Mok et al, claiming priority to Sept. 2000; Berek et al (Cancer, 1995, 76:2092-2096); and Haab et al (Genome Biology, 2001, 2: preprint0001.1-0001.22; internet pages 1-13); as evidenced by Astion et al (Clinical Chemistry, 1992, 38:34-38).
	The claims are amended to recite that the article of manufacture comprises a combination of purified polypeptide biomarkers, wherein the biomarkers consist of CA125, ApoA1, a tissue kallikrein, prostasin and haptoglobin (claim 89), or wherein the biomarkers consist of CA125, ApoA1, a tissue kallikrein, and prostasin (claim 94), or wherein the biomarkers consist of CA125, ApoA1, a tissue kallikrein, and haptoglobin (claim 95). New claim 96 requires the tissue kallikrein of claim 1 to be kallikrein 6 and/or 10.
Diamandis teach a highly sensitive tissue kallikrein hK6 immunoassay that comprises a solid substrate (microtiter plate) with immobilized capture antibodies on it that bind to human kallikrein 6 (hK6), and hK6 protein standards and samples bound to the capture antibodies ([9]; Examples 1-3). Diamandis teach hK6 is significantly increased in ovarian cancer patient serum, increased hK6 is predictive of more aggressive tumors, hK6 positive serum was associated with 2-fold increase in the risk of disease progression and death, and teach using the hK6 immunoassay to diagnose and monitor ovarian cancer patients ([9-28]; [80-81]; [85]; Figures 7A, 11A, 11B; 12A, 12B; Examples 1-3). Diamandis suggest combining multiple markers for ovarian cancer by analyzing samples for the presence of hK6, hk5, CA125 and hK10, wherein the assay can be modified to detect the additional markers ([28]). Diamandis detected serum levels of CA125 using a commercial immunoassay and compared them to hK6 levels (Example 3; Figures 5 and 6), wherein CA125 levels were significantly increased in ovarian cancer compared to normal controls (Figure 7B; [133]). Diamandis suggest using CA125 and hK6 in combination since hK6 concentration could be elevated in a subset of patients with relatively low CA125, and the addition of hK6 to CA125 increases sensitivity and specificity ([136]). CA12 is the only well accepted ovarian cancer biomarker ([142]) but it falls short of being able to diagnose early ovarian cancer. CA125 has low sensitivity for early disease and suffers low specificity due to elevated levels seen in many benign abdominal diseases. Currently it is widely accepted that no single cancer biomarker will provide all the necessary information for optimal cancer diagnosis and management. The current trend is to focus on the identification of multiple biomarkers which can be used in combination. Such approaches have already 
Diamandis does not teach the ovarian cancer diagnostic immunoassay additionally comprises immobilized antibody that binds to, and is bound to, biomarker polypeptides Apolipoprotein A1 protein, and prostasin and/or haptoglobin, or that capture antibodies for the biomarkers are all bound to the same immunoassay microtiter plate. Diamandis does not teach the ovarian cancer diagnostic immunoassay consists of the set of biomarkers selected from:
hK6 and/or hk10, CA125, ApoA1, prostasin, and haptoglobin;
hK6 and/or hk10, CA125, ApoA1, and haptoglobin; and
hK6 and/or hk10, CA125, ApoA1, and prostasin.

Apolipoprotein A1
Gadomska et al teach successfully detecting serum levels of Apolipoprotein A1  (ApoA1) and other biomarkers from ovarian cancer patients using an antibody in electroimmuno-diffusion assay and protein controls, wherein levels of ApoA1 were decreased in ovarian cancer patients compared to healthy controls (section 2 and 3; Table 1; p. 292, col. 1). 
Wilding et al teach detecting Apo A1 protein in combination with other biomarkers, including CA125, in the serum of ovarian cancer patients and controls, and optimizing the combination of biomarkers for sensitivity and specificity in diagnosis; wherein Apo A1 in combination with CA125 and additional biomarkers provided a higher 

Haptoglobin
Yousef et al teach a diagnostic immunoassay for ovarian cancer diagnosis by detection of combined serum polypeptide biomarkers including CA125, tissue kallikreins hk6 and hk5, and haptoglobin ([35]; [45]; [130]; [235-239]; see claims), wherein the immunoassay comprises protein standards and capture antibody immobilized on a plate ([126-128]; [185-192]).
Ye et al teach an immunoassay for ovarian cancer diagnosis by detection of haptoglobin in patient serum using polypeptide standard and an ELISA or capture antibodies immobilized on a microtiter plate ([13-14]; [17-19]; [33-34]; [46-47]; see claims).
Cancernetwork.com teaches that increased serum levels of haptoglobin are diagnostic of ovarian cancer and teach detection by ELISA with antibodies.



Prostasin
Mok et al teach that increased serum levels of prostasin are diagnostic of ovarian cancer and utilized an ELISA with antibodies to capture and detect prostasin on a microtiter plate (p. 1459, col. 2 to p. 1460, col. 1; Figure 5). Mok et al combined data of detection of prostasin with CA125 biomarker and determined that the combination of biomarkers provides 92% sensitivity and 94% specificity for ovarian cancer diagnosis (abstract). Mok et al teach that it is known kallikreins including kallikrein 6 are elevated in patients with ovarian cancer (p. 1463, col. 2).
Mok et al US Patent Application Publication 2002/0090625 teach diagnosing ovarian cancer by detecting elevated levels of serum prostasin using an ELISA or antibody capture reagents immobilized on a microtiter plate ([15-16]; [69-71]; claims 1-17). Mok et al suggest combining prostasin detection with CA125 ([9]; [69-71]; claim 17). Mok et al teach that the combined markers had a sensitivity of 34/37 (92%) and a specificity of 94/100 (94%). In contrast, the sensitivity of CA125 alone at the same specificity was 24/37 (64.9%) and the sensitivity of prostasin alone at the same specificity was 19/37 (51.4%) ([79]).

Combined assay
Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al exemplify increasing specificity and sensitivity for ovarian cancer diagnosis by combining additional serum protein biomarkers with CA125 detection (abstract; Table 1 and 2; entire paper).
Haab et al teach known automated methods for printing microarrays, wherein multiple antibodies specific for different proteins are immobilized on a solid surface of a microtiter plate. Haab et al teach making these microarrays to simultaneously detect clinically important proteins in patient blood samples in a rapid, low-cost, low-sample-volume format for disease diagnosis.  Haab et al teach utilizing protein controls to determine detection limits and standardize protein detection levels on the immobilized antibodies (abstract; p. 1, col. 1 to p. 2, col. 1; p. 10, col. 2).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the detection of CA125, ApoA1, kallikreins, prostasin and haptoglobin utilizing antibodies immobilized to a microarray, including standard proteins bound to the antibodies or patient serum sample proteins bound to the antibodies during detection. One would have been motivated to because: (1) Diamandis explicitly suggest combining multiple biomarkers with CA125 to increase sensitivity and specificity for ovarian cancer diagnosis, that combinations of biomarkers have already demonstrated clinical success, and that hK6 increases the sensitivity and specificity for ovarian cancer diagnosis when combined with CA125; (2) Diamandis also suggest combining detection of multiple serum biomarkers CA125, hK10 and hK6 in an assay for ovarian cancer diagnosis because they all serve the same function for ovarian cancer diagnosis; (3) Gadomska et al and Wilding et al teach Apo A1 is a serum diagnostic marker also able to function in differentiating between ovarian cancer and healthy; (4) Wilding teach CA125 is an established diagnostic marker for ovarian cancer and teach combining other markers with CA125, including Apo A1, to increase  both Mok et al references teach prostasin is an established serum biomarker for ovarian cancer diagnosis, and suggest and demonstrate successfully combining prostasin with CA125 to increase sensitivity of ovarian cancer diagnosis; (8) Berek et al also recognize the need in the art to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis; and (9) Haab et al teach the construction of micorarrays are known, automated, and available for simultaneously detecting and quantifying a combination of clinically important proteins in patient blood samples in a rapid, low-cost, low-sample-volume format. One of ordinary skill in the art would have a reasonable expectation of success making a microarray comprising immobilized antibodies to CA125, ApoA1, kallikreins, prostasin and haptoglobin and antibody-bound proteins, given: (1) successful antibody detection of these serum proteins in ovarian cancer diagnosis is established by the prior art; (2) methods for printing microarrays for multiple serum protein detection are known, automated, and available; (3) the art teaches CA125 is a known, established serum diagnostic marker for ovarian cancer, and ApoA1, kallikreins, prostasin and haptoglobin also successfully serve the same function as serum biomarkers diagnostic of ovarian cancer; and (4) the cited art recognizes combining biomarkers with CA125 are beneficial for successfully improving sensitivity and specificity of ovarian cancer diagnosis, and (5) Diamandis demonstrates the addition of hK6 to CA125 detection successfully increases sensitivity and specificity for ovarian cancer diagnosis, Wilding et 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a microarray consisting of immobilized antibodies binding to a specific set of ovarian cancer biomarkers for any set of:
hK6 and/or hk10, CA125, ApoA1, prostasin, and haptoglobin;
hK6 and/or hk10, CA125, ApoA1, and haptoglobin; and
hK6 and/or hk10, CA125, ApoA1, and prostasin.
One would have been motivated to because the cited references all suggest combining known ovarian cancer serum diagnostic markers and with CA125 to increase diagnostic sensitivity and specificity. One of ordinary skill in the art would have a reasonable expectation of success making a microarray consisting of the above set and subsets of ovarian cancer biomarkers and capture antibodies given all of the biomarkers serve the same ovarian cancer diagnostic function together or separately, and given the cited references demonstrate success of combining markers to increase sensitivity and specificity of diagnosis.


Response to Arguments
4.	Applicants argue that the cited combined references fail to teach or suggest the specific combination of biomarkers claimed. Applicants argue that no ovarian cancer 

5.	The arguments have been considered but are not persuasive. As stated in the rejection, one would have been motivated to make a microarray consisting of immobilized antibodies binding to a specific set of ovarian cancer biomarkers for any set of:
hK6 and/or hk10, CA125, ApoA1, prostasin, and haptoglobin;
hK6 and/or hk10, CA125, ApoA1, and haptoglobin; and
hK6 and/or hk10, CA125, ApoA1, and prostasin,
 because the cited references suggest combining known ovarian cancer serum diagnostic markers and with CA125 to increase diagnostic sensitivity and specificity. One of ordinary skill in the art would have a reasonable expectation of success making a microarray consisting of the above set and subsets of ovarian cancer biomarkers and capture antibodies given all of the biomarkers serve the same ovarian cancer diagnostic function together or separately, and given the cited references demonstrate success of combining markers to increase sensitivity and specificity of diagnosis.
	Contrary to arguments, the cited combined references all teach, suggest, provide motivation and demonstrate success in the art of combining known biomarkers of ovarian cancer for the result and purpose of increasing sensitivity and specificity of diagnosis. Contrary to arguments, the cited prior art demonstrates that each of the 
Contrary to arguments, Zhang (2012), submitted by Applicant with the Remarks, supports the teachings of the cited combined references. Zhang discusses development of a specific IVDMIA diagnostic assay that is the first FDA approved in vitro diagnostic multivariate index assay (IVDMIA). Zhang, like the references cited in the rejection, recognizes and teaches that the advantage of IVDMIA in comparison with single biomarker assays is that the combination will out-perform each of its component biomarkers used individually (p. 36, col. 2). Zhang teaches that the inclusion of biomarkers in IVDMIA requires that they are complementary and collectively out-perform a single marker with respect to the test’s intended use (p. 37, col. 2). Thus, Zhang teaches the same motivation as the cited references of record to combine biomarkers in order to provide a combination of biomarkers that out-perform a single marker with respect to the test’s intended use, in this case ovarian cancer diagnosis. The cited references teach each of the claimed biomarkers successfully diagnosing and correlated to the presence of ovarian cancer, wherein combinations of biomarkers, particularly with CA125, are demonstrated to result in increased specificity and 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 89, 90, and 94-96 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,682,591 in view of: US Patent Application Publication 2004/0096915, Diamandis, claiming priority to October 27, 2000; in view of Gadomska et al (International Journal of Gynecology & Obstetrics, 1997, 57:287-293); Wilding et al (Cancer Letters, 1994, 77:145-153); US Patent Application Publication 2006/0073525. Yousef et al, claiming priority to Aug. 2002; US Patent Application Publication 2003/0017515, Ye et al, claiming priority to June 2001; Cancernetwork.com, June 1, 2002, pages 1-2; Mok et al (JNCI, 2001, Mok et al, claiming priority to Sept. 2000); Berek et al (Cancer, 1995, 76:2092-2096); and Haab et al (Genome Biology, 2001, 2: preprint0001.1-0001.22; internet pages 1-13).
	The US Patent 8,682,591 is claiming a method for diagnosing ovarian cancer comprising measuring the expression level of a combination of biomarkers from a serum sample from a subject by immunoassay, wherein the combination comprises at least CA125, kallikrein 6, kallikrein 10, APOA1, prostasin and/or haptoglobin. The US Patent does not claim that the biomarkers are detected by an immunoassay consisting of the set of biomarkers and antibodies binding them selected from:
hK6 and/or hk10, CA125, ApoA1, prostasin, and haptoglobin;
hK6 and/or hk10, CA125, ApoA1, and haptoglobin; and
hK6 and/or hk10, CA125, ApoA1, and prostasin.
The cited references Diamandis, Gadomska et al, Wilding et al, Yousef et al, Ye et al, Cancernetwork.com, Mok et al, US Patent Application Publication 2002/0090625, Mok et al, Berek et al, and Haab et al all teach motivation and reasonable expectation of success to make a microtiter plate consisting of the set of biomarkers and antibodies binding them selected from:
hK6 and/or hk10, CA125, ApoA1, prostasin, and haptoglobin;
hK6 and/or hk10, CA125, ApoA1, and haptoglobin; and
hK6 and/or hk10, CA125, ApoA1, and prostasin, 
for the reason set forth above. One would have been motivated and have a reasonable expectation of success to make the above microtiter plates for ovarian cancer biomarker .

Response to Arguments
7.	Applicants argue that that the US Patent claims require modified transthyretin as a biomarker in the combination of biomarkers for diagnosis of ovarian cancer, however the “consists of” language instantly claimed excludes transthyretin.  The specific combination of biomarkers instantly claimed is not claimed in the US Patent therefore is not obvious alone or in combination with the secondary references.

8.	The arguments have been considered but are not persuasive because the cited combined references provide motivation and reasonable expectation of success to take and use any subset of the known ovarian cancer biomarkers claimed in the US Patent for ovarian cancer diagnosis for the reasons of record.

9.	All other rejections recited in the Office Action mailed December 15, 2020 are hereby withdrawn in view of amendments and arguments.


10.	Conclusion: No claim is allowed.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Laura B Goddard/Primary Examiner, Art Unit 1642